Citation Nr: 1036941	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  01-03 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for 
residuals of gall bladder polyp, status-post laparoscopic 
cholecystectomy.

2.  Entitlement to an increased initial increased rating for 
degenerative disc disease of the lumbosacral spine, currently 
rated at 40 percent disabling.  

3.  Entitlement to an initial, compensable disability rating for 
residuals of multiple cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for more than twenty-one years 
prior to his retirement in July 2000.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the RO that, in 
pertinent part, granted service connection for residuals of gall 
bladder polyp, status-post laparoscopic cholecystectomy, 
evaluated as 0 percent (noncompensable) disabling; granted 
service connection for degenerative disc disease of the 
lumbosacral spine, evaluated as 10 percent disabling; and granted 
service connection for residuals of multiple cysts, evaluated as 
0 percent (noncompensable) disabling.  Each award became 
effective August 2000.  The Veteran timely appealed for higher, 
initial disability ratings.

In October 2006 and in March 2009, the Board remanded the matters 
for additional development.  The Board is satisfied there was 
substantial compliance with its remand orders.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran has 
indicated that he is retired from working; he has not claimed and 
the record does not suggest that he stopped working due to 
service-connected disability.  Because the issue of entitlement 
to a TDIU has not been raised, the Board finds it unnecessary to 
remand that matter for further action.

FINDINGS OF FACT

1.  Since the effective date of the grant of service connection, 
the gall bladder polyp has been essentially aymptomatic; mild 
symptoms or residuals have not been demonstrated.

2.  For the period from August 1, 2000, to March 27, 2009, the 
degenerative disc disease of the lumbosacral spine has been 
manifested by slight limitation of motion, without additional 
functional loss due to pain; moderate limitation of motion, 
forward flexion of the thoracolumbar spine limited to 60 degrees 
or less, moderate intervertebral disc syndrome, ankylosis, and 
incapacitating episodes have not been demonstrated.

3.  For the period from March 27, 2009, the degenerative disc 
disease of the lumbosacral spine has been manifested primarily by 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less; pronounced intervertebral disc syndrome, ankylosis, 
incapacitating episodes, and doctor-prescribed bed rest have not 
been demonstrated.

4.  For the period from March 27, 2009, the Veteran has exhibited 
mild right sided radiculopathy.

5.  Since the effective date of the grant of service connection, 
the residuals of multiple cysts have not been manifested by pain 
or tenderness on examination; ulceration, constant exudation, 
itching, or limitation of function of an affected part; scar 
residuals are superficial and cover an area less than 144 square 
inches.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable disability 
evaluation for gall bladder polyp, have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.114, Diagnostic Code 7344-7318 (2009).
2.  The criteria for a disability rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine, for the 
period from August 1, 2000, to March 27, 2009, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2002).

3.  The criteria for a disability rating in excess of 40 percent 
for the Veteran's degenerative disc disease of the lumbosacral 
spine, for the period from March 27, 2009, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2009).

4.  The criteria for a separate 10 percent rating for 
radiculopathy in the right lower extremity, for the period from 
March 27, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8521 (2009).

5.  The criteria for an initial, compensable disability 
evaluation for residuals of multiple cysts are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.20, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through August 2003, March 2006, and November 2006 letters, the 
RO or VA's Appeals Management Center (AMC) notified the Veteran 
of elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the Veteran has appealed for a higher initial 
disability rating assigned following each grant of service 
connection.  Hence, the Board has characterized the issues in 
accordance with the decision in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (appeals from original awards are not to be 
construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim for 
an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), are not applicable to the present claims.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal have been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims on appeal, reports of which are of 
record and appear adequate.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Disability Evaluation

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

Where the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2009), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-
5 (1997); 38 C.F.R. § 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A.	 Residuals of Gall Bladder Polyp, Status-Post
Laparoscopic Cholecystectomy

Service connection has been established for gall bladder polyp, 
effective August 1, 2000.  The RO assigned a 0 percent 
(noncompensable) disability rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7344, pertaining to benign neoplasms.  

Records show that multiple sonographic images of the upper 
abdomen in February 2000 revealed findings most consistent with 
benign polyps, measuring up to 4 millimeters within the 
gallbladder.  At that time there was no evidence of bowel duct 
dilation or gallbladder wall thickening.

During a March 2000 VA contract examination, the Veteran reported 
that he had two polyps in his gallbladder; and that he had 
frequent attacks of right upper quadrant pain and nausea.  
Surgery had not been recommended because he had no gallstone.  
Examination revealed slight tenderness in the right upper 
quadrant of the abdomen.

In July 2002, the Veteran complained of abdominal pain and 
bloating.  An ultrasound at that time revealed findings of 
cholelithiasis and suggestion of a solid hypoechoic left upper 
quadrant retroperitoneum mass.

In September 2002, the Veteran underwent a laparoscopic 
cholecystectomy.

In October 2002, the Veteran reported mild abdominal pain, mostly 
in wound areas.  The wound looked clean on examination; there was 
no active bleeding, no suppuration, and no wet dressings.  The 
incisions were noted to be healing well.

Records reveal that additional gall bladder studies were 
recommended in July 2004.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination later that same month for evaluation of the 
service-connected residuals of gall bladder polyp, status-post 
laparoscopic cholecystectomy.  The Veteran reported improvement 
of symptoms, and no complications.  He reported no episodes of 
colic or other abdominal pain, distention, nausea, or vomiting 
within the past 12 months.  The examiner reviewed the claims file 
and noted the Veteran's medical history.  The examiner found no 
evidence of malnutrition, and the abdominal examination was 
normal.  There were no other signs of liver disease.  

Benign neoplasms, exclusive of skin growths, are generally 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7344.  An 
explanatory note associated with this rating code indicates that 
the rating specialist should evaluate the disability under the 
appropriate diagnostic code depending on the predominant 
disability or the specific residuals after treatment. 38 C.F.R. § 
4.114.

Prior to the September 2002 laparoscopic cholecystectomy, the 
service-connected disability could be evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7314, pertaining to chronic 
cholecystitis.  (However, the Veteran also has a noncompensable 
evaluation for gastroesophageal reflux disease under Diagnostic 
Code 7346 and ratings under Diagnostic Code 7314, 7318 and 7346 
are not to be combined with each other.  See 38 C.F.R. § 4.114).  

Mild disability warrants a 0 percent (noncompensable) rating. A 
10 percent rating is warranted when the disability is moderate; 
gall bladder dyspepsia, confirmed by X-ray technique, and with 
infrequent attacks (not over two or three a year) of gall bladder 
colic, with or without jaundice. A 30 percent rating is assigned 
when the disability is severe; frequent attacks of gall bladder 
colic.

During the applicable period, the service-connected disability 
was manifested primarily by right upper quadrant pain, nausea, 
and tenderness.  These symptoms are considered mild, and warrant 
a 0 percent (noncompensable) disability rating.  There are no 
findings of gall bladder dyspepsia with infrequent attacks during 
the applicable period to warrant a compensable disability rating.

Although an ultrasound revealed findings of cholelithiasis and an 
episode of exacerbations just prior to his surgery, this brief 
episode does not justify a higher rating.  "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  The months of 
July and August 2002 preceding the surgery were just such an 
episode, but the Veteran's general level of disability has been 
much less severe.

As of the September 2002 laparoscopic cholecystectomy, the 
service-connected disability is more accurately evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7318, pertaining to removal of 
gallbladder.

A noncompensable evaluation is warranted for the nonsymptomatic 
residuals of removal of the gall bladder.  A 10 percent 
evaluation requires mild symptoms.  A 30 percent evaluation 
requires severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 
7318.

During the applicable period, the most recent evidence reflects 
no episodes of colic or other abdominal pain, distention, nausea, 
or vomiting within the past 12 months.  The residuals are 
nonsymptomatic, and warrant no more than the 0 percent 
(noncompensable) disability rating currently assigned.

Here, there is nothing in the record to support the assignment of 
a higher, compensable disability rating at any time.  Nor is 
there evidence of liver disease to warrant a higher initial 
disability rating under any other Diagnostic Code. 

Thus, the weight of the evidence is against the grant of a higher 
initial disability rating during either applicable period for 
residuals of gall bladder polyp, status-post laparoscopic 
cholecystectomy under 38 C.F.R. § 4.114, Diagnostic Codes 7314 or 
7318.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2009).  
Accordingly, staged rating, pursuant to Fenderson, supra, is 
inapplicable.

B.	 Degenerative Disc Disease of the Lumbosacral Spine

Service connection has been established for degenerative disc 
disease of the lumbosacral spine, effective August 1, 2000.  The 
RO assigned an initial 10 percent disability rating under 
38 C.F.R. § 4.71a, former Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.

In February 2010, the RO increased the disability evaluation for 
the Veteran's degenerative disc disease of the lumbosacral spine 
to 40 percent, effective March 27, 2009.

Rating Criteria

Under former Diagnostic Code 5293 (renumbered 5243), a 10 percent 
rating requires mild intervertebral disc syndrome.  A 20 percent 
rating is assignable for moderate intervertebral disc syndrome, 
recurring attacks, with intermittent relief.  A 40 percent rating 
is warranted for severe intervertebral disc syndrome, recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an absent 
ankle jerk or other neurological findings appropriate to the site 
of the diseased disc) and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Alternatively, the Veteran's degenerative disc disease of the 
lumbosacral spine may be evaluated under 38 C.F.R. § 4.71a, 
former Diagnostic Code 5292, pertaining to limitation of motion; 
or under 38 C.F.R. § 4.71a, former Diagnostic Code 5295, 
pertaining to lumbosacral strain.

Under former Diagnostic Code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the lumbar segment of the spine 
warrants a 20 percent evaluation.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Under former Diagnostic Code 5295, a 10 percent evaluation for 
lumbosacral strain requires characteristic pain on motion.  A 20 
percent rating is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 40 
percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 2002)).  
VA also revised the criteria for evaluation of diseases and 
injuries of the spine, effective on September 26, 2003 (see 
68 Fed. Reg. 51454-51456 (August 27, 2003)).  VA has a duty to 
adjudicate the claim under the former criteria during the entire 
appeal period, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are evaluated 
under a general rating formula.  Under the formula, a 10 percent 
evaluation is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; 
or, the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235; or, muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of the 
entire spine, or the entire thoracolumbar spine, which are not 
relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2009).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the basis 
of incapacitating episodes over the past 12 months, or under the 
General Rating Formula (which provides the criteria for rating 
orthopedic disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), whichever 
method results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2003), a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least two 
weeks, but less than four weeks, during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes having 
a total duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide that, 
when evaluating on the basis of chronic manifestations, VA should 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes; and 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurological diagnostic code or 
codes.

Where intervertebral disc syndrome is present in more than one 
spinal segment, and provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurological manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on pain 
alone would not be appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurological sections of the rating schedule.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009); 68 Fed. Reg. 51,455 (Aug. 22, 
2002).

In evaluating the Veteran's disability, the Board will consider 
not only the criteria of the currently assigned diagnostic codes, 
but also the criteria of other potentially applicable diagnostic 
codes.  At the outset, however, the Board notes that, in the 
absence of any evidence of a fractured vertebra (or residuals 
thereof), or ankylosis of the lumbar spine, consideration of 
former Diagnostic Codes 5285 or 5289 (renumbered 5235 to 5243) 
for diseases and injuries of the spine is unnecessary.  



Factual Background

X-rays taken of the Veteran's lumbosacral spine in March 2000 
reflect marked facet joint sclerosis of the lumbosacral junction 
consistent with lumbar spondylosis.

During a VA contract examination in March 2000, the Veteran 
reported that an MRI scan in 1985 revealed degenerative disc 
disease in the lumbar spine.  The Veteran reported that he had a 
motor vehicle accident in 1985, and had pain on prolonged 
standing or sitting, and pain on walking.  On examination, there 
was tenderness over the lower lumbar spine.  Straight leg raising 
was positive 70 degrees on the right and left.  Range of motion 
of the lumbar spine was to 80 degrees on flexion; to 30 degrees 
on extension; to 40 degrees on lateral bending to the right and 
left; and to 35 degrees on rotation to the right and left.  
Neurologic examination was within normal limits.  

The report of a November 2001 VA examination reflects straight 
leg raising was positive to 60 degrees on right, and 70 degrees 
on left.  The Veteran was able to squat, stoop, and walk on toes 
and heels without difficulty.  The diagnosis was degenerative 
joint disease of spine with discogenic component.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination later on March 27, 2009, for evaluation of the 
service-connected degenerative disc disease of the lumbosacral 
spine.  The Veteran reported a stabbing pain occurring daily, 
located at the lumbosacral area and radiating to his lower 
extremities.  He also reported flare-ups, lasting several hours 
weekly, and aggravated by bending forward, heavy lifting, and 
prolonged standing or walking.  He wore a back brace.  Range of 
motion of the thoracolumbar spine was to 30 degrees on forward 
flexion, with pain from 20 degrees; to 20 degrees on extension, 
with pain from 10 degrees; to 20 degrees on lateral flexion, with 
pain from 10 degrees; and to 20 degrees on rotation, with pain 
from 10 degrees.  The examiner noted that the Veteran was unable 
to flex his lumbosacral area repeatedly due to pain and spasms.  
Neurologic examination revealed decreased pinprick in lower 
extremities.  Reflexes were 2+ and symmetrical.  The Veteran 
denied any incapacitating episodes.  Diagnoses included lumbar 
strain, lumbar disc bulging at L5-S1.3, prominent degenerative 
apophyseal changes at L5-S1.4, clinical right-sided L5-S1 
radiculopathy.

Analysis

Here, prior to the March 27, 2009 VA examination, there was no 
evidence of moderate intervertebral disc syndrome with recurring 
attacks and with intermittent relief, to warrant a disability 
rating in excess of 10 percent under former Diagnostic Code 5293 
(renumbered 5243).  Nor was there evidence of muscle spasm on 
extreme forward bending, to warrant a disability rating in excess 
of 10 percent under former Diagnostic Code 5295.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

The Board finds that the objective evidence, for the period from 
August 1, 2000, to the March 27, 2009, did not more nearly 
approximate the criteria for a 20 percent disability rating under 
38 C.F.R. § 4.71a, former Diagnostic Code 5292, on the basis of 
limitation of motion and additional functional loss due to pain 
or flare-ups with painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7.  The Veteran exhibited nearly 
full range of motion of the lumbar spine, and there was no 
evidence of additional functional loss.  The Veteran reportedly 
could squat, stoop, and walk on toes and heels without 
difficulty; and the objective evidence did not reflect a degree 
of functional impairment warranting a higher, initial disability 
rating.  There was no showing of moderate intervertebral disc 
syndrome.

Moreover, the Veteran's degenerative disc disease of the 
lumbosacral spine did not meet the criteria for a disability 
rating in excess of 10 percent under the General Rating Formula, 
prior to the March 27, 2009 VA examination.  38 C.F.R. §§ 4.7, 
4.21.  The evidence showed that he could flex his thoracolumbar 
spine well beyond 60 degrees.  Higher evaluations may be assigned 
for ankylosis, but the Veteran retained significant back motion, 
and thus did not have ankylosis.  He, therefore, did not meet the 
criteria for an initial disability rating in excess of 10 percent 
under the General Rating Formula for the period from August 1, 
2000, to March 27, 2009.  38 C.F.R. §§ 4.7, 4.21.

The Veteran has not had any periods of doctor-prescribed bed 
rest.  The evidence, therefore, did not show incapacitating 
episodes.  No significant neurological deficits were noted.  
Hence, the revised rating criteria do not provide a basis for a 
disability evaluation in excess of 10 percent for the Veteran's 
degenerative disc disease of the lumbosacral spine, prior to the 
March 27, 2009 VA examination.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).

Based on findings of the March 27, 2009 VA examination, the RO 
increased the disability evaluation for the Veteran's 
degenerative disc disease of the lumbosacral spine to 40 percent 
under the revised criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243 (2009).  The Veteran exhibited forward flexion 
limited to 30 degrees with pain.  He also reported weekly flare-
ups, but no incapacitating episodes.  The March 2009 examiner 
noted additional functional loss with repetitive use, during 
flexion.  No significant neurological deficits were noted.  
Hence, a 40 percent disability rating is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The evidence does not reflect that the Veteran's degenerative 
disc disease of the lumbosacral spine meets or approximates the 
criteria for a disability rating in excess of 40 percent on the 
basis of limitation of motion and functional loss.  There is no 
showing of pronounced intervertebral disc syndrome, ankylosis, 
incapacitating episodes, and doctor-prescribed bed rest.  

Next as to neurological manifestations, the Board notes that in 
rating peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment and motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 
4.124a, disability from neurological disorders is rated from 10 
to 100 percent in proportion to the impairment of motor, sensory, 
or mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8521 provides the rating criteria for paralysis 
of the peroneal nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the peroneal nerve, which is 
rated as 40 percent disabling, contemplates foot drop and slight 
droop of the first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion)of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  Disability ratings of 10 
percent, 20 percent and 30 percent are assignable for incomplete 
paralysis which is mild, moderate or severe in degree, 
respectively.  C.F.R. § 4.124a, Diagnostic Code 8521.  .

The March 2009 VA examination report noted decreased pinprick in 
the right foot.  While reflexes were present and equal and no 
muscle atrophy was noted, clinical right-sided radiculopathy was 
diagnosed.  Resolving all doubt in the Veteran's favor, a 
separate 10 percent is warranted for mild radiculopathy in the 
right lower extremity.  

The Veteran is, thus, not entitled to a higher evaluation based 
upon any neurologic residuals.  While the Veteran has complained 
of neurological symptoms, the findings in the record do not 
support a conclusion that he has more than mild incomplete 
paralysis of the peroneal nerve in the right lower extremity.  
Physical examination demonstrated no neurological impairment 
other than mild sensory deficit.  
C.	 Residuals of Multiple Cysts

Service connection has been established for residuals of multiple 
cysts, effective August 1, 2000.  The RO assigned an initial 0 
percent (noncompensable) disability rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, pertaining to scars.  

Records show that the Veteran had undergone surgical excision of 
several lipoma during service.

During a March 2000 VA examination, the Veteran reported that he 
has a cyst on his back, left arm, and right arm; and has multiple 
lipoma in his abdominal area.
Examination of the Veteran's skin revealed the following abnormal 
findings:  a two-inch scar on the right side of his back; a one-
inch scar on his left forearm; and a number of cystic and lipomic 
changes throughout his body, primarily the abdomen and back.  The 
examiner noted that the lipoma on the Veteran's forearms, upper 
arms, back, and abdomen were not encroaching on any vital areas.

During an April 2009 VA examination, the Veteran reported the 
history of lipoma on different areas of his body.  He reported 
the surgically removed lipoma from his left arm during service, 
and that he started having right and left flank areas with about 
six lipoma total.  His symptoms included discomfort.  The Veteran 
reported having no treatment for skin disease in the past 12 
months.  Examination revealed a left arm surgical scar for 
lipoma, measuring 2 centimeters by .1 centimeter; a left flank 
with palpable 3 lipoma, movable and non-tender; and a right flank 
with palpable 3 lipoma, movable, non-tender.

Rating Criteria

Disabling effects are to be rated either as scars or as 
impairment of function, whichever results in the higher rating.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  Although, no more than 
one of these ratings may be assigned without violating the rule 
against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 2002.  
67 Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 
(2009)).  The revised rating criteria are not applicable to the 
period prior to their effective date, while VA must consider the 
applicability of the revised and former versions of the rating 
criteria for the period after the effective date of the change.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. 
Reg. 25,179 (2004).  Recent changes to the rating criteria for 
evaluation of scars, which are applicable only to claims received 
by VA on or after October 23, 2008, are not applicable in this 
decision.  See 73 Fed. Reg. 54708 (September 23, 2008).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the former 
criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) (in 
effect prior to August 30, 2002).

Prior to August 30, 2002, 10 percent evaluation was provided for 
scars that were superficial, tender, or painful on objective 
demonstration under 38 C.F.R. § 4.118, Diagnostic Code 7804; or 
for scars that were superficial, poorly nourished with                     
repeated ulcerations, under 38 C.F.R. § 4.118, Diagnostic Code 
7803.

Under the revised criteria, a 10 percent rating may be assigned 
for a scar that is unstable, that is painful on examination, or 
that limits the function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Codes 7803-7805.  

A superficial scar is one that is not associated with underlying 
soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(2).  A scar at a location other than the head, face, or neck 
that is superficial and that does not cause limitation of motion 
would have to have an area exceeding 144 square inches (929 
square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7802.  

A deep scar is one that is associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  A 
scar at a location other than the head, face, or neck that is 
deep or that causes limitation of motion would have to have an 
area exceeding 6 square inches (39 square centimeters) to warrant 
a 10 percent rating, 12 square inches (77 square centimeters) to 
warrant a 20 percent rating, 72 square inches (465 square 
centimeters) to warrant a 30 percent rating, or 144 square inches 
(929 square centimeters) to warrant a 40 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7801.

Analysis

Here, no examiner has found that any scar was tender or painful 
on examination.  No scar has been shown to be poorly nourished 
with repeated ulcerations, unstable, painful on examination, or 
limiting the function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.

Thus, the evidence does not warrant an initial, compensable 
disability rating on the basis of scars under either the former 
or revised rating criteria.

Moreover, the objective evidence reflects that the Veteran's 
service-connected residuals of multiple cysts have been 
manifested primarily by superficial scars that each measure less 
than 144 square inches.  Hence, the evidence does not meet the 
criteria for an initial, compensable disability rating under the 
revised criteria.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).

Lastly, there is no evidence that any scar causes functional 
impairment.  The Veteran has had no treatment for any skin 
disease during the past 12 months, and has not reported any 
impairment due to residuals of multiple cysts.  While the report 
of a March 2009 VA examination reflects functional impairment and 
limited motion of the Veteran's spine, noted above, there is no 
mention that such impairment is due to, or involves the scar on 
the Veteran's back, to warrant a separate rating.

Thus, the weight of the evidence is against the grant of an 
initial, compensable disability rating for the Veteran's 
residuals of multiple cysts under either the former or revised 
criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).  
Hence, staged ratings are inapplicable.  

C.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disabilities 
have not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
The Veteran is not currently working, and there is no evidence of 
recent hospitalizations. 

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  







(CONTINUED ON NEXT PAGE)






ORDER

An initial, compensable disability evaluation for residuals of 
gall bladder polyp, status-post laparoscopic cholecystectomy, is 
denied.

An initial disability evaluation in excess of 10 percent for the 
Veteran's degenerative disc disease of the lumbosacral spine, for 
the period prior to March 27, 2009, is denied.

A disability evaluation in excess of 40 percent for the Veteran's 
degenerative disc disease of the lumbosacral spine, for the 
period from March 27, 2009, is denied.

A separate 10 percent rating for radiculopathy of the right lower 
extremity, for the period from March 27, 2009, is allowed, 
subject to the regulations governing the award of monetary 
benefits.

An initial, compensable disability evaluation for residuals of 
multiple cysts is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


